Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claims 1, the prior art does not disclose:
A method for automatically redistributing plants throughout an agricultural facility comprising, at a mobile robotic system:
delivering a first module located in a grow area within the agricultural facility, to a first transfer station within the agricultural facility, the first module defining a first array of plant slots at a first density;
delivering a second module to the first transfer station, the second module defining a second array of plant slots at a second density less than the first density and empty of plants;
delivering a third module to the first transfer station, the third module defining a third array of plant slots at the second density;
following a transfer of a first subset of plants, in the first set of plants, from the first array of plant slots in the first module into the second array of plant slots in the second module, delivering the second module to the grow area in the agricultural facility; and
following transfer of a second subset of plants, in the first set of plants, from the first array of plant slots in the first module into the third array of plant slots in the third module at the first transfer station, delivering the third module to the grow area in the agricultural facility, as claimed.

Relative to claim 22, the prior art does not disclose:
A method for automatically redistributing plants throughout an agricultural facility comprising: 
by a mobile robotic system:
at a first time, navigating to a first module located within the agricultural facility, the first module defining a first array of plant slots at a first density and loaded with a first set of plants in approximately a first growth stage; and
delivering the first module to a first location within the agricultural facility;
by a central pump coupled to the first location: pumping nutrients from a reservoir into the first module;
by the mobile robotic system:
navigating to the first module located within the agricultural facility, the first module loaded with the first set of plants in approximately a second growth stage at the second time; and 
delivering the first module to a transfer station; and
by a robotic manipulator at the transfer station: transferring the first set of plants out of the first module, as claimed.



Relative to claim 29, the prior art does not disclose: 
A method for automatically redistributing plants throughout an agricultural facility comprising, by a mobile robotic system:
at a first time, delivering a first module to a stall within the agricultural facility, the first module defining a first array of plant slots at a first density and loaded with a first set of plants in approximately a first growth stage at the first time;
at a second time, following infusion of nutrients from a reservoir into the first module occupying the stall, delivering the first module to a first grow area within the agricultural facility; 
at a third time, delivering the first module to a transfer station within the agricultural facility, the first module loaded with the first set of plants in approximately a second growth stage at the second time; and
following removal of the first set of plants from the first array of plant slots in the first module and insertion of a second set of plants into the first array of plant slots in the first module, returning the first module to the first grow area, the second set of plants in approximately the first growth stage, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655